Citation Nr: 0217533	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  96-14 218	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946, from January 1947 to December 1949, and from 
February 1950 to March 1955.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case now has come to the Board 
from Indianapolis, Indiana, which has jurisdiction of the 
claims folder.

In a rating decision of January 1999, the RO granted service 
connection for bilateral tinnitus.  In a subsequent rating 
decision of July 2002, the RO additionally granted service 
connection for post-traumatic stress disorder.  Accordingly, 
those issues, which were formerly on appeal, are no longer 
before the Board.

This case was previously before the Board in January 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

Chronic residuals of frostbite are not shown to have been 
present in service, or at any time thereafter.


CONCLUSION OF LAW

Chronic residuals of frostbite were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of frostbite, or its residuals.  At the time of the 
veteran's service separation examination in March 1955, 
there was no evidence of any residuals of frostbite, and no 
pertinent diagnoses were noted.

At the time of a period of private hospitalization for an 
unrelated medical problem in March 1974, the veteran's 
extremities showed no evidence of edema, and no pertinent 
diagnosis was noted.

During the course of a period of private hospitalization for 
an unrelated medical problem in August 1977, the veteran's 
extremities showed no evidence of any deformity.  Once 
again, no pertinent diagnosis was noted.

VA records of hospitalization dated in December 1983 reveal 
that the veteran was hospitalized at that time for various 
unrelated medical problems.  At the time of hospitalization, 
the veteran's extremities showed no evidence of cyanosis, 
clubbing, or edema, and no pertinent diagnosis was noted.

VA records of hospitalization covering the period from late 
October to early November 1994 reveal that the veteran was 
again hospitalized at that time for various unrelated 
medical problems.  At the time of hospitalization, the 
veteran's extremities showed no evidence of any edema.  
Pulses were 4 throughout, and no pertinent diagnosis was 
noted.

In December 1994, there was received the veteran's initial 
claim for service connection for the residuals of frostbite.

On VA general medical examination in June 1995, the veteran 
gave a history of frostbite of the toes, which was "not that 
bad."  On physical examination, the veteran's skin was 
within normal limits.  There was a full range of motion of 
all of the veteran's joints, with no evidence of effusion, 
or any loss of function.  The veteran was able to heel and 
toe stand, and to squat and rise without complaint.  At the 
time of examination, the veteran's feet were within normal 
limits.  The pertinent diagnosis was history of frostbite of 
the toes, with no residual.

In correspondence of December 1995, the veteran alleged that 
the VA had not taken his claim for frostbite seriously, even 
though his toes "bore witness to that possibility or 
probability."

At the time of a period of VA hospitalization for various 
unrelated medical problems in May 1996, there was no 
evidence of any edema or atrophy of the veteran's 
extremities.  The veteran's skin was described as "warm, 
pink, and dry," and no pertinent diagnosis was noted.

At the time of a recent VA general medical examination in 
September 1998, the veteran's medical records were 
available, and were reviewed.  Examination of the veteran's 
skin revealed only superficial scarring as the result of an 
appendectomy and right inguinal hernia repair.  No pertinent 
diagnosis was noted.

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the claimant in the development of 
all facts pertinent to his claims.  To that end, in 
correspondence of January 2001, and once again during the 
course of a Supplemental Statement of the Case in July 2002, 
the veteran was informed of the VA's obligation under the 
new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not yet been 
procured.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence would be secured by the 
veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to assist the veteran exists in this 
case.  Furthermore, there is no indication that there is any 
other pertinent evidence that could be obtained by either 
party.

The veteran in this case seeks service connection for the 
residuals of frostbite, and, specifically, for the residuals 
of frostbite of his toes.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).

As noted above, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of cold injury (i.e., frostbite), or residuals 
thereof.  Indeed, at the time of the veteran's final service 
separation examination in March 1955, there was no evidence 
of frostbite of any of the veteran's extremities (including 
his toes), or, for that matter, other residuals of cold 
injury.  VA and private records of hospitalization and 
treatment dated subsequent to the veteran's discharge are 
similarly negative for any evidence of cold injury 
residuals.  In point of fact, at the time of a VA general 
medical examination in June 1995, the veteran's skin and 
feet were entirely within normal limits.  The diagnosis 
noted referenced only a "history" of frostbite of the toes, 
with no residuals.  A subsequent VA general medical 
examination in September 1998 served only to buttress those 
findings, showing no evidence of any cold injury, or chronic 
residuals thereof.

The Board concedes that, pursuant to a Clinical Programs 
Information Letter of November 1992, there exists documented 
evidence of various "late sequelae," including skin cancers, 
as well as scars and arthritis, in certain veterans who 
sustained cold injuries in World War II and Korea.  However, 
none of the studies in question bear out the notion that 
such pathology could develop in areas of the body not 
exposed to such extreme cold.  In the present case, it has 
not been demonstrated that, while in service in Korea, the 
veteran was exposed to extreme cold sufficient to produce 
frostbite and/or other residuals of cold injury.  Even 
assuming, for the sake of argument, that the veteran was, in 
fact, exposed to such extreme cold, there is no evidence 
that, either in service, or thereafter, he sustained any 
chronic injury as a result of such exposure.  More 
specifically, it is not currently shown that the veteran 
suffers from either arthritis or skin cancer which is 
demonstrably the result of exposure to extreme cold in 
service.  Accordingly, his claim must be denied.


ORDER

Service connection for the residuals of frostbite is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

